DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 10, 12-13, 15-18, 20-21, 24, 26, 27 and 29-30 are rejected under 35
U.S.C. 103 as being unpatentable over Hung, et al. (hereafter Hung), US Patent Publication 2017/0219689 A1 (Applicants IDS 12/11/2019) in view of Lin et al. US 2019/0195985.
Regarding Claims 1, 15, 29 and 30, Hung teaches a radar detection apparatus comprising: a memory; and a processor communicatively coupled to the memory, a non-transitory computer readable storage medium and a method for radar detection by an apparatus (Hung: Fig. 3), comprising: transmitting a radar waveform in transmission time intervals (TTIs) (wave frame) to perform detection of a target object; (Hung: [0021, Fig. 1] "a radar system may generate and transmit a series or sequence of wave frames each of which including multiple chirps" where [0021] "The waveform of the multiple chirps within each wave frame may vary from chirp to chirp", and multiple transition time intervals are shown in Fig. 1, and [0031] "Detection results may be correlated and/or combined with the above-described methods to enhance the discrimination, or discernment, of objects and effective SNR from multiple measurements");
selecting a subset of a plurality of radar transmission parameters (one or more aspects) based on a current condition of the apparatus by: 
selecting, as the subset, a first subset of the plurality of radar transmission parameters when the condition is a first condition (one or more interference patterns); (Hung: [0027] "one or more aspects of the wave frames may be dynamically changed or otherwise varied, and the dynamic variation may be automated within radar sensor(s) and/or controlled by a processor. The one or more aspects may include, for example and without limitation, a FMCW ramp rate, a frequency range, an initial phase of a RF carrier, a duration of a gap between two adjacent chirps, a slope of an up ramp of a chirp, a slope of a down ramp of the chirp, or any combination thereof, of the respective chirps of each wave frame", where [0046] "detecting one or more interference patterns in the one or more reflected waves; (2) adjusting, based on the detected one or more interference patterns, waveforms of at least one wave frame to be transmitted by wireless transmitter 320; (3) correlating or combining multiple detection results with respect to the object to enhance discrimination of the objection, an effective SNR, or both; (4) replacing an interfered chirp with an interpolation from adjacent chirps");
and 
varying the radar waveform across multiple TTIs based on the selected subset of the plurality of radar transmission parameters (aspects). (Hung: [0021, Fig. 1] "The waveform of the multiple chirps within each wave frame may vary from chirp to chirp. Correspondingly, the wave frames may vary from one wave frame to another", and [0008] "one or more aspects of the plurality of wave frames varying from one wave frame to another wave frame of the plurality of wave frames").
Hung teaches selecting a first subset of radar parameters based on a first condition, but does not explicitly teach condition based on at least one of: a first threshold of interference or a first driving mode of the apparatus; and selecting, as the subset, a second subset of the plurality of radar transmission parameters based on at least one of: a second threshold of interference or a second driving mode of the apparatus, the first subset is different than the second subset.
However, Lin et al. discloses it is envisaged that the architecture reconfiguration control unit 460 may be operably coupled to the interference detection unit 448 and, say, a digital IC (or domain) and configured to respond to the prevalent radar interference levels provided by interference detection unit 448 (Lin et al.; [0041])… the analysed interference information may be additionally or alternatively used in accordance with a sub-band selection process, by adapting one or more parameters of the frequency chirp generator 440 via control signal 485, for example to assist an operation frequency band switching/hopping technique, with hopping among between different radar sub-bands. Thus, examples of the invention have been configured to enable interference detection as early as possible, and particularly before the target acquisition step in the radar sensor (Lin et al.; [0040]) … the techniques herein described focus on mitigating strong levels of interference, for example as strong interference may be more readily detected by the proposed auxiliary detection path. Advantageously, this additional detection path example may benefit from reduced hardware complexity, in terms of, say, sensitivity, as compared with a normal receiver path. This is in contrast to known techniques for mitigating weak levels of interference, which can be addressed by known signal processing techniques if they are found to cause clipping of the main receiving path (Lin et al.; [0033]).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Hung to include parameter selections based on the interference levels taught by Lin et al. in order to optimize the interference mitigation in the system.
Regarding claims 2 and 16: The combination of Hung and Lin et al. teaches wherein the plurality of radar transmission parameters comprise at least one of: a waveform parameter, an antenna parameter, or a modulation parameter. (Hung: [0041] "in generating the plurality of wave frames, modulation circuit 314 may dynamically vary one or more aspects of the plurality of wave frames from one wave frame to another wave frame of the plurality of wave frames. In some implementations, the one or more aspects of the plurality of wave frames may include a FMCW ramp rate, a frequency range, an initial phase of a RF carrier, a duration of a gap between two adjacent chirps, a slope of an up ramp of a chirp, a slope of a down ramp of the chirp, or any combination thereof, of the respective chirps of each wave frame of the plurality of wave frames").
Regarding claims 3 and 17: the combination of Hung and Lin et al. teaches
waveform parameter comprises at least one of: a slope, an offset, or a phase (Hung: [0041] "in generating the plurality of wave frames, modulation circuit 314 may dynamically vary one or more aspects of the plurality of wave frames from one wave frame to another wave frame of the plurality of wave frames. In some implementations, the one or more aspects of the plurality of wave frames may include a FMCW ramp rate, a frequency range, an initial phase of a RF carrier, a duration of a gap between two adjacent chirps, a slope of an up ramp of a chirp, a slope of a down ramp of the chirp, or any combination thereof, of the respective chirps of each wave frame of the plurality of wave frames").
Regarding claims 4 and 18: the combination of Hung and Lin et al. teaches the antenna parameter comprises at least one of: a beam form (Lin et al.; [0043]), a polarization, or an antenna selection.
Regarding claims 6 and 20: the combination of Hung and Lin et al. teaches wherein one or more of the plurality of radar transmission parameters (aspects) are varied substantially randomly. (Hung: [0027] "one or more aspects of the wave frames may be dynamically changed or otherwise varied, and the dynamic variation may be automated within radar sensor(s) and/or controlled by a processor. The one or more aspects may include, for example and without limitation, a FMCW ramp rate, a frequency range, an initial phase of a RF carrier, a duration of a gap between two adjacent chirps, a slope of an up ramp of a chirp, a slope of a down ramp of the chirp, or any combination thereof, of the respective chirps of each wave frame. For instance, a pseudo random sequence such as one generated by a linear-feedback shift register (LFSR) may be utilized in dynamically varying the one or more aspects of the wave frames").
Regarding claims 7 and 21: the combination of Hung and Lin et al. teaches wherein one or more of the plurality of radar transmission parameters are varied based in part on a codebook. (Hung: [0035] "the full waveform of each chirp may be selected from a predetermined code book according to a predetermined sequence or PN source. In some implementations, chirp waveforms between wave frames may be selected from a predetermined code book according to a predetermined sequence or PN source").
Regarding claims 12 and 26: the combination of Hung and Lin et al. teaches wherein the TTIs comprise at least one of: a chirp, a set of chirps, a frame, or a slot. (Hung: [0021, Fig. 1] "The waveform of the multiple chirps within each wave frame may vary from chirp to chirp").
Regarding claims: 10, 13, 24, and 27: the combination of Hung and Lin et al. teaches one or more of the plurality of radar transmission parameters are varied based in part on a threshold of interference associated with the one or more of the plurality of radar transmission parameters…the inference is based at least in part on one or
more radar waveforms from one or more radar sources (Lin et al.; [0033]; [0040]; [0041]; Hung: [0005]).

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hung, et al. (hereafter Hung), US Patent Publication 2017/0219689 A1 (Applicants IDS 12/11/2019) in view of Lin et al. US 2019/0195985, and in further view of Loesch, et al. (hereafter Loesch) WO Publication 2015/197226A.
The combination of Hung and Lin et al. does not explicitly teach wherein the modulation parameter comprises at least one of: a time division multiplexing (TDM) parameter, or a frequency division multiplexing (FDM) parameter.
However, Loesch does teach wherein the modulation parameter comprises at least one of: a time division multiplexing (TDM) parameter (switching states), or a frequency division multiplexing (FDM) parameter. (Loesch: [Pg. 3, Para 10] "The object of the invention is to provide a time division multiplex method for a MIMO radar, which allows a more accurate angle estimation. This object is achieved by a method of the type mentioned, in which: (a) the transmitted signal is frequency-modulated ramped and a Modulation pattern comprising a plurality of sequences of ramps that follow one another within the respective sequence with a time interval with a time lag, wherein at least two of the sequences have different transmit switching states used in the selection of the one to transmit Distinguish antenna elements, are assigned and interleaved in time").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Hung and Lin et al. to include the teachings of Loesch so a switching state is a modulation parameter for TDM. (Loesch: [Pg. 3, Para 10]).

Claims 9 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hung, et al. (hereafter Hung), US Patent Publication 2017/0219689 A1 (Applicants IDS 12/11/2019) in view of Lin et al. US 2019/0195985, and in further view of Lee et al. US 2020/0288431.
The combination of Hung and Lin et al. discloses to vary one or more of the plurality of radar transmission parameters (see above).
The combination of Hung and Lin et al. does not explicitly teach receiving a network communication comprising radar detection system information configured to vary one or more of the plurality of radar transmission parameters.
However, Lee et al. does teach receiving a network communication comprising radar detection system information (Lee et al.; [0118]-[0120])
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Hung and Lin et al. to include the teachings of Lee et al. to include receiving a network communication comprising radar detection system information in order to further enhance object detection in the system.

Claims 11 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hung, et al. (hereafter Hung), US Patent Publication 2017/0219689 A1 (Applicants IDS 12/11/2019) in view of Lin et al. US 2019/0195985, and in further view of Tanaka, et al. (hereafter Tanaka) US Patent Publication 2009/0135972 A1.
The combination of references does not explicitly teach wherein the threshold of interference is based in part on a signal to interference ratio (SIR).
However, Tanaka does teach wherein the threshold of interference is based in part on a signal to interference ratio (SIR). (Tanaka: [0743] "a method in which the inter-antenna correlation value is stored when the calculated SIR concerning the currently received signal is smaller than the SIR threshold value and smaller than the SIR of the previous measurement result, in addition to the magnitude relation with the SIR threshold value. Thus, the inter-antenna correlation value of the interfering signal, which largely affects the reception characteristic, can be stored in the memory").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Hung, Lin et al. to include the teachings of Tanaka so a threshold of interference is based on SIR (Tanaka: [0743]).

Claims 14 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hung, et al. (hereafter Hung), US Patent Publication 2017/0219689 A1 (Applicants IDS 12/11/2019) in view of Lin et al. US 2019/0195985, and in further view of Va, et al. (hereafter Va) US Patent Publication 2019/0094333.
The combination of Hung and Lin et al. does not explicitly teach wherein varying the radar waveform across TTIs based on one or more of the plurality of radar transmission parameters is based at least in part on one or more vehicle-to-everything (V2X) communications.
However, Va does teach wherein varying the radar waveform across TTIs based on one or more of the plurality of radar transmission parameters is based at least in part on one or more vehicle-to-everything (V2X) communications. (Va: [0075] "when each of the ego vehicle 123, the other DSRC-enabled vehicle 121A, and the nth DSRC-enabled vehicle 121N execute their respective onboard radar systems, they use mutually agreed upon radar parameters to control the execution of the onboard radar systems so that they minimize radar interference among the onboard radar systems of the ego vehicle 123, the other DSRC-enabled vehicle 121A, and the nth DSRC-enabled vehicle 121N. In some embodiments, the radar interference management system 199 uses a
vehicular-adapted wireless messaging protocol other than BSMs, such as LTE -V2X to manage when different vehicles execute their onboard radar systems so that radar interference among the ego vehicle 123, the other DSRC-enabled vehicle 121A, and the nth DSRC-enabled vehicle 121N is mitigated").
	It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Hung and Lin et al. to include the teachings of Va so radar parameters can be transmitted via LTE -V2X communications (Va: [0075]).
Allowable Subject Matter
Claims 8 and 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Skripnikov whose telephone number is (571)270-1958. The examiner can normally be reached Monday - Friday 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on (571)270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX SKRIPNIKOV/           Primary Examiner, Art Unit 2416